EXHIBIT 10.47

CORNING INCORPORATED

EXECUTIVE SUPPLEMENTAL PENSION PLAN

AMENDMENT NO. 1

Pursuant to Section 6.1 of the Plan, the Supplemental Pension Committee acting
upon delegation of authority from the Compensation Committee of the Board of
Directors given February 7, 2007 hereby amends the Corning Incorporated
Executive Supplemental Pension Plan (the “Plan”) effective January 1, 2008 as
follows:

1. Sections 4.1A(x), (y) and (z) are deleted in their entirety and are replaced
with the following new sections as follows:

“(x) If an eligible Employee separates from service after attaining age 55 and
commences benefits before attaining age 60, such Employee’s early retirement
benefit shall be the amount determined above in Section 4.1.A(a), adjusted and
reduced, at the rate of one-third of one percent for each month between the date
benefits commence and the month following the month in which the Employee would
attain age 60 less the amount determined in Section 4.1.A(b).

(y) If an eligible Employee incurs a Total and Permanent Disability, the
eligible Employee shall be entitled to receive an unreduced early retirement
benefit at the time specified in Section 4.2.

(z) If an eligible Employee separates from service before attaining age 55, such
Employee’s benefit shall commence within 60 days of the first of the month after
attaining age 55 pursuant to Section 4.2 and his early retirement benefit shall
be the amount determined above in Section 4.1.A(a), adjusted and reduced by 50%,
less the amount determined in Section 4.1.A(b).”

2. Sections 4.1B(z) is deleted in its entirety and is replaced with the
following new section as follows:

“(z) If an eligible Employee separates from service before attaining age 55,
such Employee’s benefit shall commence within 60 days of the first of the month
after attaining age 55 pursuant to Section 4.2 and his early retirement benefit
shall be the amount determined above, adjusted and reduced by 50%.”

3. The first sentence of Section 4.2 is deleted in its entirety and is replaced
with the following new sentence:

“Except as set forth in Section 4.6, a Participating Company shall pay the
nonforfeited benefits due under this Plan commencing within 60 days of the first
of the month following the later of: (i) such Employee’s “separation from
service” within the meaning of Section 409A; or (ii) age 55.”

4. The third sentence of Section 4.3 is hereby deleted in its entirety.

5. The second sentence of the first paragraph of Section 4.4 is hereby deleted
in its entirety and is replaced with the following new sentence:

“Such benefit shall commence to the eligible Employee’s spouse, if surviving,
within 60 days of the first of the month that the eligible employee dies.”

6. The second sentence of the second paragraph of Section 4.4 is hereby deleted
in its entirety and is replaced with the following new sentence:

“Such benefit shall commence to the eligible Employee’s spouse, if surviving,
within 60 days of the first of the month that the eligible Employee would have
attained age 55.”

 

200



--------------------------------------------------------------------------------

7. The third sentence of Section 4.6 is hereby deleted in its entirety and is
replaced with the following new sentence:

“If an eligible Employee has a “separation from service” within the meaning of
Section 409A within 12 months of the Change in Control, such Employee shall
receive his vested benefit under this Plan in the form of a single lump sum
payment within 60 days of the first of the month of such separation, subject to
the 6 month delay described in Section 4.2 (if applicable).”

 

CORNING INCORPORATED By:  

/s/ John P. MacMahon

Name:   John P. MacMahon Title:  

Senior Vice President – Global Compensation and Benefits

Date:   12/17/07

 

201